UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 28, 2012 RAMCO-GERSHENSON PROPERTIES TRUST (Exact name of registrant as specified in its charter) Maryland 1-10093 13-6908486 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 31500 Northwestern Highway, Suite 300, Farmington Hills, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (248) 350-9900 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On August 28, 2012, Ramco-Gershenson Properties Trust (the “Registrant”) through its majority-owned operating partnership subsidiary Ramco-Gershenson Properties, L.P. (the “Operating Partnership”), entered into a First Amendment to Unsecured Term Loan Agreement (the “First Amendment”) with certain lenders party thereto, KeyBank National Association, as administrative agent and KeyBanc Capital Markets, as arranger with The Huntington National Bank and PNC Bank as participating banks. The First Amendment amends the covenants in our $60 million Unsecured Term Loan Agreement to conform them to those in our $360 million unsecured credit facility as amended and restated and detailed in our Form 8-K filed on July 25, 2012. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of Registrant The information set forth in Item 1.01 is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (c) Exhibits. First Amendment To Unsecured Term Loan Agreement. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAMCO-GERSHENSON PROPERTIES TRUST Date:August 30, 2012 By: /s/ GREGORY R. ANDREWS Gregory R. Andrews Chief Financial Officer and Secretary EXHIBIT INDEX Exhibit Description First Amendment To Unsecured Term Loan Agreement.
